DISSENTING OPINION
The prevailing opinion in this case was submitted to the court before Judge Richman had been replaced by Judge Emmert. At that time Judge Richman and I dissented and Judge Richman wrote a dissenting opinion, in which I concurred. It was then thought, Judge O'Malley having declined to participate and the remaining members of the court being evenly *Page 640 
divided, that the case should be continued until the next term of court. Section 2-3232, Burns' 1946 Replacement and § 9-2407, Burns' 1942 Replacement. With the change in the personnel of the court the reason for continuance no longer exists. I adhere to my dissent and adopt Judge Richman's earlier dissenting opinion, as follows:
"I concur in the conclusion of Judge Starr that there is sufficient evidence to sustain the conviction of Ross Slater. I dissent as to the conviction of Valance Slater. I am not able to find any evidence of a criminal intent on his part. It is true that the evidence though conflicting warrants an inference that through his false statement Mrs. Debra was induced to deliver the notes to the store from which they were taken by Ross Slater and discounted. In my opinion there is no substantial evidence to connect Valance with the discounting. That he benefited is not enough nor that he was the brother of Ross and associated with him in the business. For aught that appears in the evidence the criminal intent of Ross was conceived on the day he discounted the notes, a month after they came into his possession. I find nothing in the record connecting Valance with any renewal or discounting of renewal notes prior to the date of the offense with which he was charged. Only by piling inference on inference may Valance possibly be connected with the crime. I understand, of course, that this court has held that from one inferred fact another fact may be inferred, and so on, but I am not willing by such a process of reasoning to affirm a conviction which sends a man to the State Prison."
NOTE. — Reported in 70 N.E.2d 425. *Page 641